DETAILED ACTION
Claims 1-21 are currently pending.
Claims 1, 12-13, and 19-20 are currently amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/9/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 3/9/2021, with respect to the rejection(s) of claim(s) 1-21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference. See rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 11-14 and 18 – 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon et al (US 2019/0179560, hereinafter referred to as Moon).
As per claims 1 and 20:
Taking claim 1 as exemplary: Moon discloses an apparatus comprising an interconnect interface (Moon: Paragraph [0015] and figure 1, interconnect 18); and interconnect protocol signal generation circuitry (Moon: Paragraph [0015] and figure 1, processor 16 provides signals over bus 18), wherein: the interconnect protocol signal generation circuitry is arranged to provide an individual all-zero-data write transaction specifying a data storage location comprising at least one memory address defining a memory region of a target device controlled by a memory controller to the interconnect interface (Moon: Paragraph [0038] –[0039], fast zero command from the processor), the interconnect interface is responsive to provision of the individual all-zero-data write transaction to cause transmission of the individual all-zero-data write transaction via an interconnect to a-the target device which comprises the data storage location to cause the target device to write all-zero-data at the data storage location (Moon: Paragraph [0038] –[0039] write logical zeroes to all or portion of memory area 22), the interconnect is configured to carry read transactions, write transactions, and data coherency commands between a plurality of devices (Moon: Paragraphs [0021] and [0025], read commands write commands and ECS commands are received over the connection 18).
As per claim 5:
Moon discloses the interconnect protocol signal generation circuitry is arranged to provide the individual all-zero-data write transaction specifying a set of memory addresses which comprises the data storage location  (Moon: Paragraph [0038] –[0040]).
As per claim 6:
Moon discloses the set of memory addresses corresponds to a cache line which comprises the data storage location (Moon: Paragraph [0042]).


As per claim 7:
Moon discloses the interconnect protocol signal generation circuitry is arranged to provide the individual all-zero-data write transaction specifying a memory address range which comprises the data storage location (Moon: Paragraph [0038] –[0040]).
As per claim 11:
Moon discloses the interconnect protocol signal generation circuitry is arranged to provide the individual all-zero-data write transaction by asserting a predetermined opcode amongst signals provided to the interconnect interface (Moon: Paragraph [0038] – [0039] the fast zero command in interpreted as being equivalent the claimed “predetermined opcode”).
As per claim 12:
Moon discloses an interconnect interface; and interconnect protocol signal reception circuitry, wherein the interconnect protocol signal reception circuitry is responsive to an individual all-zero-data write transaction specifying a data storage location comprising at least one memory address defining a memory region of  the apparatus controlled by a memory controller (Moon: Paragraph [0037]-[0039] the command decoder is interpreted as being equivalent to the claimed “interconnect protocol signal reception circuitry), the individual all-zero data write transaction received from an interconnect via the interconnect interface to write all-zero data at the data storage location (Moon: Paragraph [0021] and figure 1, command and I/O interface 24 is interpreted as the claimed interconnect interface), -4- 3078325JALAL et al.Atty Docket No.: JRL-0550-2533 Appl. No. 16/592,979 wherein the interconnect is configured to carry read transactions, write transactions, and data coherency commands between a plurality of devices (Moon: Paragraphs [0021] and [0025], read commands write commands and ECS commands are received over the connection 18).
As per claims 13 and 19:
Taking claim 13 as exemplary: Moon discloses an interconnect system comprising a master device (Moon: Figure 1, controller 12); an interconnect to carry read transactions, write transactions, 
As per claim 14:
Moon discloses an intermediate hub device coupled to the interconnect, wherein the interconnect is responsive to reception from the master device of the individual all-zero-data write transaction to convey the individual all-zero-data write transaction to the intermediate hub device, and the intermediate hub device is responsive to reception from the master device of the individual all-zero-data write transaction to convey the individual all-zero-data write transaction to the slave device (Moon: Paragraph [0018] and figure 1, interpreting the command decoder 26 as being equivalent to the claimed intermediate hub device, as it receives the command from master 12 and conveys the write zero transaction to the memory array 22).
As per claim 18:
Moon discloses the interconnect forms a component interconnect of at least one of: a mesh interconnect topology; an intra-chip communication link; and an inter-chip communication link (Moon: Paragraph [0015] and figure 1, inter-chip communication link).
As per claim 21:
Moon discloses the individual all- zero-data write transaction specifies the data storage location but does not explicitly provide the all-zero-data (Moon: Paragraph [0038] – [0040]).
Allowable Subject Matter
Claims 2-4, 8-10 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430.  The examiner can normally be reached on Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZACHARY K HUSON/Primary Examiner, Art Unit 2181